Citation Nr: 0311787	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  99-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from May to December 1997.

By a rating action in July 1998, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
granted the veteran's claim of entitlement to service 
connection for degenerative disc disease at L5-S1.  The RO 
assigned a 10 percent disability rating, effective December 
12, 1997, the day after the veteran's separation from 
service.  The veteran disagreed with that rating, and this 
appeal ensued.

The case came before the Board of Veterans' Appeals (Board) 
in May 2001, at which time it was remanded for further 
development.  Following the requested development, the RO 
confirmed and continued the 10 percent rating for the 
veteran's service-connected degenerative disc disease at L5-
S1.  Thereafter, the case was returned to the Board for 
further appellate action.


REMAND

The veteran seeks a rating in excess of 10 percent for his 
service-connected degenerative disc disease at L5-S1.  

The RO's July 1998 rating action was an initial rating award.  
As held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  When an initial rating award 
is at issue, a practice known as "staged" ratings may apply.  
That is, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In its May 2001 Remand, the Board noted the enactment of the 
VCAA, and in April 2002, the RO issued a Supplemental 
Statement of the Case (SSOC) which set forth the duty to 
assist regulations applicable to the VCAA.  Those provisions 
informed the veteran of what evidence and information the VA 
would obtain for him, with specific references to such 
materials as government reports and medical records.  The RO 
also explained what information and evidence the veteran 
needed to provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of the appeal, the VA also promulgated 
regulations which permitted the Board to obtain evidence, 
clarify the evidence, cure procedural defect, or perform any 
other action essential for a proper appellate decision in any 
appeal properly before it without having to remand the appeal 
to the AOJ.  67 Fed. Reg. 3099-3100 (Jan. 23, 2002) (codified 
at 38 C.F.R. §§ 19.9, 19.31, 20.903, 20.1304 (2002)).  

In October 2001, the Board took additional action to develop 
the evidence.  38 C.F.R. § 19.9 (2002).  As a result of that 
action, the veteran underwent a VA examination in May 2003 to 
evaluate his service-connected low back disability.  The 
report of that examination has been associated with his 
claims folder.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop claims.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Consequently, the Board 
may not, in the first instance, review the report of the May 
2003 VA examination.  

In light of the foregoing, this case is constrained to remand 
the case to the RO for the following actions:

1.  The RO must review the veteran's 
claims file and ensure that all 
notification and development actions 
required by the VCAA are completed under 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, including written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claim and 
the evidence, if any, that the RO will 
obtain for him.  See Quartuccio.  The 
RO's review must include, but is not 
limited to, the report of the veteran's 
May 2003 VA examination.  Following the 
RO's review of the claims folder, any 
notice given or action taken by the RO, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir. May 1, 2003).  

2.  When the foregoing actions are 
completed, the RO must undertake any 
indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 10 percent for the 
veteran's service connected for 
degenerative disc disease at L5-S1.  In 
so doing, the RO must consider the 
potential for "staged ratings" noted in 
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of the remanded 
issue.  It must be emphasized, however, that the veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




